DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 15-20 are pending in this application.

Election/Restrictions
Applicant's election with traverse of the species of Figure 5a-8d which reads on claims 1-9 and 15-20 in the reply filed on 10/25/21 is acknowledged.  

The traversal is on the ground(s) that it would not be a burden to search and examine all species and claims.  This is not found persuasive because as explained in the Restriction/Election Requirement mailed 8/25/21 the embodiments listed would present a search burden to the examiner; requiring the search of different subclasses, search queries and /or require prior art that is applicable to one species and not another.  Therefore the applicants arguments have not been found convincing. The requirement is still deemed proper and is therefore made FINAL.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dicker US 5109546 (herein after Dicker) in view of Malloy US 4910802 (herein after Malloy).
Regarding claim 1, Dicker discloses a lower-body garment comprising: a torso portion (as seen in annotated Figure 1, 4 and 5) having a waist opening (as seen in annotated Figure 1, 4 and 5); a first leg portion (as seen in annotated Figure 1, 4 and 5) and a second leg portion (as seen in annotated Figure 1, 4 and 5) extending from the torso portion (as seen in annotated Figure 1, 4 and 5), the first leg portion defining a first leg opening (as seen in annotated Figure 1, 4 and 5) and the second leg portion defining a second leg opening (as seen in annotated Figure 1, 4 and 5); a first textile layer (as seen in annotated Figure 1, 4 and 5) having a first surface (as seen in annotated Figure 1, 4 and 5) and a second surface opposite the first surface (as seen in annotated Figure 1, 4 and 5); and a first elongate elastic member (as seen in annotated Figure 1, 4 and 5) continuously extending from a first location adjacent to the first leg opening to a second location adjacent to the waist opening (as seen in annotated Figure 1, 4 and 5).
[AltContent: textbox (The second leg portion defining a second leg opening. )]
[AltContent: arrow][AltContent: textbox (A first leg portion. )][AltContent: textbox (A second leg portion extending from the torso portion. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first leg portion defining a first leg opening. )][AltContent: textbox (A waist opening. )]
    PNG
    media_image1.png
    358
    455
    media_image1.png
    Greyscale
 
[AltContent: arrow][AltContent: textbox (A second area of the lower body garment.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second textile layer positioned at least at a first area of the lower-body garment. )][AltContent: textbox (A first area of the lower body garment. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower-body garment. )][AltContent: textbox (A first elongate elastic member continuously extending from a first location adjacent to the first leg opening to a second location adjacent to the waist opening.)][AltContent: textbox (A torso portion. )]
    PNG
    media_image2.png
    689
    335
    media_image2.png
    Greyscale
 
However, Dicker does not specifically disclose a second textile layer positioned at least at a first area of the lower-body garment, the second textile layer having a third surface and a fourth surface opposite the third surface, where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area of the lower-body garment; the first elongate elastic member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment.  
Malloy teaches a second textile layer (as seen in annotated Figure 4) positioned at least at a first area of the lower-body garment (as seen in annotated Figure 4), the second textile layer (as seen in annotated Figure 4) having a third surface (as seen in annotated Figure 4) and a fourth surface opposite the third surface (as seen in annotated Figure 4), where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer (as seen in annotated Figure 4) at the first area of the lower-body garment (as seen in annotated Figure 4), the elongate member being elastic (as seen in annotated Figure 4), the first elongate member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment (as seen in annotated Figure 4).

[AltContent: arrow][AltContent: textbox (A first textile layer having a first surface. )] [AltContent: textbox (The elongate member being elastic.)]
 [AltContent: arrow][AltContent: textbox (A fourth surface opposite the third surface.)]
[AltContent: arrow][AltContent: textbox (A second surface opposite the first surface. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The second textile layer having a third surface.)][AltContent: textbox (Where the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area of the lower-body garment. )][AltContent: arrow][AltContent: textbox (The first elongate member at least partially disposed between the first textile layer and the second textile layer at the first area of the lower-body garment.  )]          
    PNG
    media_image3.png
    164
    373
    media_image3.png
    Greyscale




Dicker is analogous art to the claimed invention as it relates to garments having elastic band portions.  Malloy is analogous art to the claimed invention in that it provides an elastic band enclosed between two layers of material secured on to a base material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the elastic material portions of Dicker, with layered portions having first, second, third and fourth surfaces to enclose the elongated elastic member, as taught by Malloy in order to for the bands to be incorporated in to the garment and supported when the bands are stretched within the channel.  The substitution of the configuration of the bands would be a simple substitution of one known element for another to obtain predictable results, a better garment structure that holds the bands securely in position when stretched.
Regarding claim 2, the modified a lower body garment of the combined references discloses wherein the first elongate elastic member is disposed on an anterior side of the lower-body garment in a first zone (as seen in annotated Figures 4 and 5 of Dicker), disposed on a posterior side of the lower-body garment in a third zone (as seen in Figures 1 of Dicker), and disposed on both a medial side and a lateral side of the lower-body garment in a second zone (as seen in Figures 1 of Dicker).  

[AltContent: textbox (Elongate elastic member)][AltContent: arrow][AltContent: textbox (Stirrup)][AltContent: ][AltContent: textbox (Lateral side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Anterior side –
first zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Medial side)][AltContent: arrow][AltContent: textbox (Posterior side-the third zone)][AltContent: arrow]
    PNG
    media_image1.png
    358
    455
    media_image1.png
    Greyscale

[AltContent: textbox (Second zone)]

Regarding claim 3, the modified lower body garment of the combined references discloses wherein the third zone is disposed between the first zone and the second zone (as seen in annotated Figures 4 and 5 of Dicker).  
Regarding claim 4, the modified a lower body garment of the combined references discloses the first elongate elastic member (as seen in annotated Figures 1, 4 and 5 of Dicker) further comprising a stirrup configured for receiving a foot of a wearer (as seen in annotated Figures 1, 4 and 5 of Dicker).  
Regarding claim 5, the modified a lower body garment of the combined references discloses the first elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) further comprising one or more adjusting components operably configured to modify a length of the first elongate elastic member (29, Col 4, lines 13-17, as seen in Figure 4 of Malloy).  
Regarding claim 6, the modified  lower body garment of the combined references discloses wherein at a second area of the lower-body garment (as seen in Figures 1 of Dicker), the lower-body garment comprises the first textile layer and not the second textile layer (as seen in Figures 1 of Dicker), and wherein the first elongate elastic member (Col 2, lines 53-55 of Dicker) is disposed adjacent to the second surface of the first textile layer at the second area (as seen in Figures 1 of Dicker).  
Regarding claim 7, the modified a lower body garment of the combined references discloses wherein the first elongate elastic member further continuously extends from the second location adjacent to the waist opening (as seen in Figures 1 of Dicker), to a third location adjacent to the second leg opening (as seen in Figures 1 of Dicker).  
Regarding claim 8, the modified a lower body garment of the combined references discloses wherein the lower-body garment further comprises a second elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy), the second elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) continuously extending from a third location adjacent to the second leg opening to the second location adjacent to the waist opening (as seen in Figures 1, 4 and 5 of Malloy).  
Regarding claim 9, the modified a lower body garment of the combined references discloses wherein the first elongate elastic member (Abstract, Col 3, lines 51-53 of Malloy) is coupled to the second elongate elastic member (Col 3, lines 51-53 of Malloy).  
Regarding claim 15, Dicker discloses a lower-body garment comprising: a torso portion (as seen in annotated Figure 1, 4 and 5) having a waist opening (as seen in annotated Figure 1, 4 and 5); Page 4 of 10 4832-7936-0761 v3Application No. 16/570,587Attorney Docket No. 22752.331271/170352US02 Response Filed: 10/25/2021 Reply to Office Action of: 08/25/2021a first leg portion (as seen in annotated Figure 1, 4 and 5) and a second leg portion (as seen in annotated Figure 1, 4 and 5) extending from the torso portion (as seen in annotated Figure 1, 4 and 5), the first leg portion (as seen in annotated Figure 1, 4 and 5) defining a first leg opening (as seen in annotated Figure 1, 4 and 5) and the second leg portion (as seen in annotated Figure 1, 4 and 5) defining a second leg opening (as seen in annotated Figure 1, 4 and 5); a second area (as seen in annotated Figure 1, 4 and 5) comprising the first textile layer (as seen in annotated Figure 1, 4 and 5) and not the second textile layer (as seen in annotated Figure 1, 4 and 5); and an elongate elastic member continuously extending from a location adjacent to the first leg opening (as seen in annotated Figure 1, 4 and 5), to a location adjacent to the waist opening (as seen in annotated Figure 1, 4 and 5), to a location adjacent to the second leg opening (as seen in annotated Figure 1, 4 and 5). 

However, Dicker is silent a first area comprising: a first textile layer having a first surface and a second surface opposite the first surface, and a second textile layer having a third surface and a fourth surface opposite the third surface, wherein the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area; the elongate elastic member disposed between the first textile layer and the second textile layer at the first area, the elongate elastic member further disposed on the second surface of the first textile layer at the second area.  

Malloy discloses a first area (as seen in annotated Figure 4) comprising: a first textile layer (as seen in annotated Figure 4) having a first surface (as seen in annotated Figure 4) and a second surface opposite the first surface (as seen in annotated Figure 4), and a second textile layer (as seen in annotated Figure 4) having a third surface (as seen in annotated Figure 4) and a fourth surface opposite the third surface (as seen in annotated Figure 4), wherein the third surface of the second textile layer is positioned adjacent to the second surface of the first textile layer at the first area (as seen in annotated Figure 4); the elongate elastic member disposed between the first textile layer (as seen in annotated Figure 4) and the second textile layer at the first area (as seen in annotated Figure 4), the elongate elastic member further disposed on the second surface of the first textile layer at the second area (as seen in annotated Figure 4).  

Dicker is analogous art to the claimed invention as it relates to garments having elastic band portions.  Malloy is analogous art to the claimed invention in that it provides an elastic band enclosed between two layers of material secured on to a base material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the elastic material portions of Dicker, with layered portions having first, second, third and fourth surfaces to enclose the elongated elastic member, as taught by Malloy in order to for the bands to be incorporated in to the garment and supported when the bands are stretched within the channel.  The substitution of the configuration of the bands would be a simple substitution of one known element for another to obtain predictable results, a better garment structure that holds the bands securely in position when stretched.
Regarding claim 16, the modified a lower body garment of the combined references discloses wherein the elongate elastic member is disposed in the first area on a lateral side of the lower-body garment (as seen in annotated Figure 4 and 5 of Dicker) and disposed in the second area on a medial side of the lower-body garment (as seen in annotated Figure 4 and 5 of Dicker).  
Regarding claim 17, the modified a lower body garment of the combined references discloses wherein the elongate elastic member further comprises a stirrup configured for receiving a foot of a wearer (as seen in annotated Figure 4 and 5 of Dicker).  
Regarding claim 18, the modified a lower body garment of the combined references discloses wherein the second textile layer is integrally knit or woven with the first textile layer (Col 3, lines 66-68 and Col 4, lines 1-2 of Dicker).  
Regarding claim 19, the modified a lower body garment of the combined references discloses wherein the second textile layer is a separate panel piece from the first textile layer (as seen in annotated Figure 4 of Malloy), and wherein the first textile layer and the second textile layer are coupled together at one or more perimeter edges of the second textile layer (as seen in annotated Figure 4 of Malloy).  


[AltContent: textbox (The first textile layer.)][AltContent: textbox (The first textile layer and the second textile layer are coupled together at one or more perimeter edges of the second textile layer.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The second textile layer.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    164
    373
    media_image3.png
    Greyscale

Regarding claim 20, the modified a lower body garment of the combined references discloses wherein the elongate elastic member further comprises a plurality of adjusting components operably configured to modify a length of the elongate elastic member (29, Col 4, lines 13-17, as seen on annotated Figure 4 of Malloy).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732